

117 HR 3651 IH: Revitalizing American Priorities for Infrastructure Development Act
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3651IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Allred (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to improve the transportation infrastructure finance and innovation (TIFIA) program, and for other purposes.1.Short titleThis Act may be cited as the Revitalizing American Priorities for Infrastructure Development Act or the RAPID Act.2.Transportation infrastructure finance and innovation program(a)EligibilitySection 602(a)(2) of title 23, United States Code, is amended—(1)in subparagraph (A)(iv)—(A)by striking a rating and inserting an investment-grade rating; and(B)by striking $75,000,000 and inserting $150,000,000; and(2)in subparagraph (B)—(A)by striking the senior debt and inserting senior debt; and(B)by striking credit instrument is for an amount less than $75,000,000 and inserting total amount of other senior debt and the Federal credit instrument is less than $150,000,000.(b)Streamlined application processSection 603(f) of title 23, United States Code, is amended by adding at the end the following:(3)Additional terms for expedited decisions(A)In generalNot later than 120 days after the date of enactment of this paragraph, the Secretary shall implement an expedited decision timeline for public agency borrowers seeking secured loans that meet—(i)the terms under paragraph (2); and(ii)the additional criteria described in subparagraph (B).(B)Additional criteriaThe additional criteria referred to in subparagraph (A)(ii) are the following:(i)The secured loan is made on terms and conditions that substantially conform to the conventional terms and conditions established by the National Surface Transportation Innovative Finance Bureau.(ii)The secured loan is rated in the A category or higher.(iii)The TIFIA program share of eligible project costs is 33 percent or less.(iv)The applicant demonstrates a reasonable expectation that the contracting process for the project can commence by not later than 90 days after the date on which a Federal credit instrument is obligated for the project under the TIFIA program.(v)The project has received a categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(C)Written noticeThe Secretary shall provide to an applicant seeking a secured loan under the expedited decision process under this paragraph a written notice informing the applicant whether the Secretary has approved or disapproved the application by not later than 180 days after the date on which the Secretary submits to the applicant a letter indicating that the National Surface Transportation Innovative Finance Bureau has commenced the creditworthiness review of the project.. (c)Status reportsSection 609 of title 23, United States Code, is amended by adding at the end the following:(c)Status reports(1)In generalThe Secretary shall publish on the website for the TIFIA program—(A)on a monthly basis, a current status report on all submitted letters of interest and applications received for assistance under the TIFIA program; and(B)on a quarterly basis, a current status report on all approved applications for assistance under the TIFIA program.(2)InclusionsEach monthly and quarterly status report under paragraph (1) shall include, at a minimum, with respect to each project included in the status report—(A)the name of the party submitting the letter of interest or application;(B)the name of the project;(C)the date on which the letter of interest or application was received;(D)the estimated project eligible costs;(E)the type of credit assistance sought; and(F)the anticipated fiscal year and quarter for closing of the credit assistance..